Citation Nr: 0423573	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 21, 2001, 
for the 10 percent evaluation for service-connected 
hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for hypertension was granted in a 
rating decision dated in March 1978 and assigned a 
noncompensable rating effective October 30, 1977.  

3.  The veteran's claim for a compensable rating for his 
service-connected hypertension was received at the RO on June 
21, 2001.  

4.  Prior to June 21, 2001, there was no communication from 
the veteran or his representative that may be construed as a 
formal or informal claim of an increased rating for service-
connected hypertension.  

5.  Prior to June 21, 2001, medical evidence received into 
the record does not show that the veteran's diastolic 
pressures have been predominantly 100 or more, or systolic 
pressures predominantly 160 or more; or, minimum evaluation 
with a history of diastolic pressures predominantly 100 or 
more with required continuous medication for control.  



CONCLUSION OF LAW

The criteria for an effective date earlier than June 21, 
2001, for the award of a 10 percent rating for service-
connected hypertension have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The rating decision on appeal which assigned the June 21, 
2001, effective date for the 10 percent evaluation for 
hypertension, was dated in March 2002, after the receipt of 
notification of the enactment of the VCAA.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
Moreover, the veteran has been afforded pertinent VA medical 
examinations in connection with his claim.  The examination 
report provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Facts

Service connection for hypertension was granted in a rating 
decision dated in March 1978 and assigned a noncompensable 
rating effective from October 30, 1977.  

VA examination report dated in December 1977 revealed a 
diagnosis of hypertension with blood pressure readings of 
132/90 sitting, 130/86 recumbent, and 140/100 standing.  

Private outpatient records under treatment by Lynn Morgan, 
M.D., show that in January 1997, the veteran's blood pressure 
reading was 136/88.  In an April 1999 record, the veteran's 
blood pressure reading was 140/90.  In April 2000, a record 
showed a blood pressure reading of 130/80.  In another 
record, the veteran's blood pressure readings were 116/90 on 
a first reading, 128/80 lying down, and 122/82 standing.  His 
heart rate was regular, no murmur, and no other pertinent 
symptoms were noted other than light-headedness that might be 
due to his hypertension medication.  Blood pressure readings 
dated in May 2000 were 132/88 and 133/90.  Noted is that the 
veteran had problems with disequilibrium.  November 2000 
blood pressure readings were 130/96 and 138/92.  In a 
February 2001 record, the veteran's blood pressure reading 
was 142/92 and in a May 2001 record, the blood pressure 
reading was 130/82.  

The veteran's claim for a compensable rating for his service-
connected hypertension was received at the RO on June 21, 
2001.  

In the report from a VA examination dated in March 2002, the 
examiner noted that the veteran had no complications due to 
his hypertension.  There was no history of heart attack, 
stroke, transient ischemic attack symptoms, or chest pain.  
The veteran's blood pressure medications were decreased in 
the year 2000 due to better blood pressure control and weight 
loss.  The family history was notable for hypertension, but 
without a history of premature myocardial infarction.  The 
examiner noted that the veteran took Atenolol at 50 
milligrams once a day for control of his hypertension.  The 
examiner noted blood pressure readings of 134/76 lying down, 
133/74 standing, and a pulse of 69 and regular.  The heart 
showed a regular rate and rhythm, no murmurs, rubs, or 
gallops.  The diagnosis was essential hypertension with 
normal systolic and diastolic blood pressure readings.  

In a rating decision dated in March 2002, the RO increased 
the veteran's noncompensable rating for his service-connected 
hypertension to a 10 percent evaluation effective from June 
21, 2001.  

II.  Pertinent Law and Regulations

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400 (2003).  

For disability compensation, the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2003).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2003).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2003).  An informal claim must also be in writing.  See 
Rodriguez v. West, No. 98-7087 (Fed. Cir. August 25, 1999).

As to the regulations for diseases of the arteries and veins, 
a rating of 10 percent is assigned for hypertension where the 
diastolic pressure predominantly remains at 100 or more, or 
where the systolic pressure primarily remains at 160 or more; 
or, minimum evaluation for a veteran with a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  The next higher rating of 
20 percent is warranted for diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A rating of 40 percent requires evidence of a diastolic 
pressure predominantly 120 or more.  The maximum rating of 
60 percent is assigned where there is evidence of diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  

Note 1:  Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2: Evaluate hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of the condition 
causing rather than by a separate evaluation.  Id.  

III.  Analysis

The veteran contends that the award of the 10 percent rating 
for his service-connected hypertension should have an 
effective date of October 30, 1977, alleging that his blood 
pressure was as bad, if not worse, at that time.  The veteran 
further alleges that he was not notified of the rating 
decision in which a noncompensable rating was assigned.  

At the outset, the Board notes that the veteran was notified 
of the rating decision in which service connection for 
hypertension was granted and assigned a noncompensable 
evaluation in a letter dated in June 1978.  There is no 
indication that the veteran did not receive that 
communication.  

Thereafter, the first indication of a claim for an increased 
rating for his service-connected hypertension arose with the 
claim received on June 21, 2001.  In other words, the 
veteran's claim for a compensable rating constitutes the 
earliest communication from the veteran following the grant 
of service connection in the March 1978 rating decision that 
may be construed as a claim for a compensable rating for his 
service-connected hypertension.  See 38 C.F.R. § 3.155(a).  

Although the veteran contends that he is entitled to an 
effective date for his service-connected hypertension from 
the time of onset of his disability, which predates the 
submission of his increased rating claim, there is no 
evidence to substantiate his contentions.  38 U.S.C.A. §§ 
5108, 7105.  There is no indication in the file, or any 
allegation from the veteran otherwise, that any claim was 
filed prior June 21, 2001.  As provided in the prevailing 
regulations, a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  

Although the veteran may have suffered from hypertension and 
experienced heightened symptoms associated with his 
hypertension since his military service, the effective date 
for the award of an increased rating is based on the date of 
the received claim and cannot arbitrarily be based on the 
veteran's allegations.  The regulations provide that either 
the date of the receipt of the claim or the date that 
entitlement arose, whichever is later, serves as the date for 
an assignment of an effective date of an award.  Id.  
Moreover, it was not factually ascertainable that an increase 
in the veteran's service-connected disability of hypertension 
had occurred within one year of the filing of his increased 
rating claim so as to assign an earlier effective date than 
June 21, 2001.  38 C.F.R. § 3.400(o)(2) (2003).  

In light of this fact, the Board concludes that there is no 
basis for an effective date earlier than June 21, 2001 for 
the award of the 10 percent evaluation for service-connected 
hypertension in this case under VA regulations governing 
effective dates for awards based on a claim for an increase.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  



ORDER

Entitlement to an earlier effective date than June 21, 2001 
for the award of a 10 percent rating for service-connected 
hypertension is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



